In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-2236V
                                        UNPUBLISHED


    ALDEN HARMON,                                           Chief Special Master Corcoran

                        Petitioner,                         Filed: August 2, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Human Papillomavirus
                                                            (HPV) Vaccine; Influenza (flu)
                       Respondent.                          vaccine; Vasovagal Syncope


Theodore G. Pashos, Pashos Law, LLC, St. Charles, MO, for Petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

        On November 30, 2021, Alden Harmon filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a syncopal episode upon receiving
Gardasil and influenza (“flu”) vaccines on September 17, 2020, which resulted in “injuries
to his chin and jaw”. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On August 1, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent agrees that “[P]etitioner has satisfied the criteria set forth in
the recently revised Vaccine Injury Table (“Table”) and the Qualifications and Aids to

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Interpretation (“QAI”)”. Id. at 2-3 (citing 42 C.F. R. § 100.3(a)(XIV)(C), (c)(13). Respondent
further agrees that Petitioner experienced more than six months of residual effects . Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




                                              2